UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4649



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TEMEKA LASHELLE TANN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-cr-00005-H)


Submitted:   January 31, 2007              Decided:   March 1, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, P.L.L.C., Warrenton,
North Carolina, for Appellant. George E. B. Holding, United States
Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Temeka Lashelle Tann appeals her eighty-month sentence

after pleading guilty to one count of conspiracy to distribute and

possess with intent to distribute more than five grams of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), 846 (2000).        Tann

asserts the Government breached the plea agreement and committed

prosecutorial misconduct.     We affirm.

          Tann asserts the Government breached the plea agreement

by arguing at sentencing that Tann was not entitled to receive the

stipulated reductions it contained.      The Government counters that

Tann’s continued criminal conduct breached the plea agreement and,

pursuant to the terms of the agreement, released the Government

from its stipulations.   Tann did not object to the Government’s

actions at sentencing, and she must therefore demonstrate plain

error before she can obtain any relief.    See United States v. Fant,

974 F.2d 559, 562 (4th Cir. 1992) (applying plain error analysis in

context of breach of plea agreement).

          We find the Government did not breach the plea agreement.

The plea agreement clearly stated, “if [Tann’s] conduct prior to

sentencing changes the circumstances with respect to any such

factors, the Government is no longer bound to its position as to

those factors.”   Tann does not deny that she sold drugs after

signing the plea agreement.    Thus the Government was released from

any further obligations in the plea agreement.


                                 - 2 -
            Tann   also   contends    that    the    Government    committed

prosecutorial misconduct by knowingly allowing her to enter into a

plea agreement while it withheld information that it used to

justify its subsequent refusal to file a substantial assistance

motion pursuant to U.S. Sentencing Guidelines Manual § 5K1.1.               A

claim of prosecutorial misconduct is reviewed “to determine whether

the conduct so infected the trial with unfairness as to make the

resulting conviction a denial of due process.”              United States v.

Scheetz, 293 F.3d 175, 185 (4th Cir. 2002) (internal quotation

marks and citation omitted).       To prevail under this standard, Tann

must show that “the prosecutor’s remarks or conduct were improper

and, second . . . that such remarks or conduct prejudicially

affected [her] substantial rights” so as to deprive her of a fair

trial.    Id.

            We find that Tann cannot meet this standard.           The plea

agreement clearly stated that the Government did not promise to

file a § 5K1.1 motion.       Moreover, at the Rule 11 hearing, Tann

stated no one made undisclosed promises to induce her to plead

guilty.   She also confirmed that the plea agreement was the entire

agreement between herself and the Government.

            Accordingly, we affirm Tann’s sentence. We dispense with

oral   argument    because   the   facts     and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                   - 3 -
        AFFIRMED




- 4 -